Citation Nr: 0106478	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for a low back 
disorder.  The veteran filed a timely notice of disagreement 
and his appeal has been perfected to the Board.


REMAND

The veteran and his representative contend that physical 
trauma suffered as a combat helicopter pilot brought about 
the veteran's low back disorder.  Specifically, the veteran 
maintains that trauma from jarring movements during 
helicopter takeoffs and landings underlie his current low 
back disorder.

Initially, the Board notes that the evidence of record is 
negative for complaints, treatment, or diagnoses of a low 
back disorder in service.  However, since the veteran 
contends that his low back disorder was incurred during 
combat, his statements may substantiate service incurrence if 
there is satisfactory evidence that the veteran engaged in 
combat with the enemy and that such incurrence is consistent 
with the circumstances, conditions, or hardships of his 
service, even though there is no official record of such 
incurrence.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.305(c) (2000).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A). 

Current clinical findings demonstrate a diagnosis of a low 
back disorder, characterized as chronic lumbar strain without 
associated radiculopathy.  Furthermore, as noted above, the 
veteran is competent to report that he sustained some low 
back injury in service.  However, there is no medical opinion 
from any physician of record in this case that links the 
veteran's current low back disorder to in-service low back 
trauma, as the veteran stated, or any other in-service injury 
or disease.  The veteran's representative has maintained that 
the September 1999 VA neurological and general examination 
essentially relates the veteran's low back disorder to 
service, insofar as the examiner indicated that the veteran's 
history and physical examination results were "consistent 
with" post-traumatic headaches and chronic lumbar strain.  
However, the examiner's medical conclusion is insufficient to 
establish that the veteran's current low back disorder is 
etiologically related to, or resulted from, in-service low 
back trauma, because the medical conclusion is presented 
generally, does not contain sufficient detail, and fails to 
specify the etiology of the veteran's low back disorder.

Therefore, inasmuch as there is insufficient medical evidence 
to decide the claim, the veteran should be afforded another 
VA examination.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should again contact the 
veteran and ask him to identify any 
sources of information which would tend 
to show complaints, findings, treatment, 
or diagnosis of a low back disorder, 
which have not been obtained to date.  
These sources may include private medical 
records showing treatment of the claimed 
disability, employment physical 
examinations, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the claims folder should be 
returned to the examiner for 
clarification of the aforementioned VA 
examination on the question of etiology 
of the veteran's chronic lumbar strain.  
If the examiner is not available, the 
veteran should be afforded an appropriate 
VA examination to determine the nature 
and etiology of chronic lumbar strain or 
any diagnosed low back disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all low back pathology.  The 
physician should render an opinion, as to 
whether it is as least as likely as not 
that any current low back pathology is in 
any way related to the veteran's in 
service trauma, or any other in service 
injury or disease, or whether it is due 
to other causes.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a low back 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant and the 
guidelines of 38 U.S.C.A. § 1154 (b) and 
Collette v. Brown.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

